FBANKLIN, J.
I concur. This court, in the case of Houck v. Anderson, 14 Ariz. 502, 131 Pac. 975, held that the will of Peter Anderson and his wife, Isabella Anderson, was a joint and mutual one, reciprocal in its terms. That the will had been revoked by operation of law on account of Peter Anderson’s marriage subsequent to the death of Isa*270bella Anderson and without making any provision for his second wife. Owing to the facts of the case, the interdependent terms of the will, and in view of our ruling, it would have been more logical and consistent in Me Anderson’s Will, 16 Ariz. 185, 141 Pac. 723, to have denied probate to the same instrument offered as the will of Isabella Anderson, deceased.
The instrument should not have been treated simply as the individual, personal will of each of the persons signing it. The will was revoked as a whole, and not merely as the will of one party to it. Though improvidently made, that ruling became the law of the case, and one can easily see how the superior court was persuaded to make the appointment of an administrator with the will annexed and counsel for the petitioner led to believe the expectancy of the heirs well founded. But however this may be, there being no estate of Isabella Anderson, deceased, to administer upon, the order must be reversed, with directions to dismiss the petition.
BOSS, C. J. — I concur in what Judge FEANELIN has said.
Upon the question of right to revoke joint or mutual will, see notes in 38 L. R. A. 291; 27 L. R. A. (N. S.) 508 and 37 L. R. A. (N. S.) 1196.